ACCEPTED
                                                                                                          01-15-00790-CV
                                                                                               FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                   11/11/2015 11:48:14 AM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK


                                         NO. 01-15-00790-CV

                                     IN THE COURT OF APPEALS                     FILED IN -
                                                                     1st COURT OF                 --
                                                                                               ---APPEALS
                                                                                          - - -
                                                                         HOUSTON,      --- P TEXAS
                                  FOR THE FIRST DISTRICT OF   TEXAS 11/11/2015 - - ---- CA ------
                                                                            - ID11:48:14
                                                                             -                  -- AM
                                                                        ---- VO ------
                                                                     CHRISTOPHER      --           A. PRINE
                                                                                 ----
                                           AT HOUSTON                      ---- Clerk




LATTER DAY DELIVERANCE REVIVAL CHURCH
                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
AND                                                                           HOUSTON, TEXAS
                                                                          11/12/2015 8:00:00 AM
CHRISTIAN FELLOWSHIP MISSIONARY                                           CHRISTOPHER A. PRINE
                                                                                   Clerk

BAPTIST CHURCH                                                                   APPELLANTS

v.
THE HOUSTON HOUSING AUTHORITY                                                         APPELLEE


                             JOINT MOTION TO DISMISS APPEALS



          Appellants, Latter Day Deliverance Revival Church and Christian

Fellowship Missionary Baptist Church, and Appellee, The Houston Housing

Authority, respectfully move this honorable Court to dismiss these appeals

pursuant to Tex. R. App. P. 42.l(a)(l), on the ground that all matters at issue in

these appeals have been fully compromised and settled.

          WHEREFORE,                PREMISES   CONSIDERED,        Appellants         Latter Day

Deliverance Revival Church and Christian Fellowship Missionary Baptist Church,



JOINT MOTION TO DISMISS APPEALS- Page 1
7294329.1/SP/33383/0l 04/102815
and Appellee, The Houston Housing Authority, respectfully pray that these appeals

be dismissed pursuant to Tex. R. App. P. 42.l(a)(l), with costs of appeals taxed

against the parties which incurred same.




JOINT MOTION TO DISMISS APPEALS- Page 2
7294329.1/SP/33383/0104/102815
                                  Respectfully submitted,



                                  Isl Aaron Streett
                                  AARON STREETT
                                  State Bar No. 24037561
                                   SAM BURK
                                   State Bar No. 2406497 4
                                   SHANE PENNINGTON
                                   State Bar No. 24080720
                                  JONATHAN HAVENS
                                   State Bar No. 24087686
                                  BAKER BOTTS LLP
                                  910 Louisiana Street
                                  Houston, Texas 77002-4995
                                  Telephone: (713) 229-1234
                                  Facsimile: (713) 229-7847
                                  aaron. streett@bakerbotts.com
                                  sam.burk@bakerbotts.com
                                   shane. pennington@bakerbotts.com
                                  j onathan.havens@bakerbotts.com

                                  HIRAM S. SASSER, III
                                  State Bar No. 24039157
                                  JUSTINE. BUTTERFIELD
                                  State Bar No. 24062642
                                  LIBERTY INSTITUTE
                                  2001 W. Plano Parkway, Suite 1600
                                  Plano, Texas 75075
                                  hsasser@libertyinstitute.org
                                  jbutterfield@libertyinstitute.org


                                  ATTORNEYS FOR APPELLANTS
                                  LATTER DAY DELIVERANCE
                                  REVIVAL CHURCH AND


JOINT MOTION TO DISMISS APPEALS- Page 3
7294329.1/SP/33383/0l 04/102815
                                  CHRISTIAN FELLOWSHIP
                                  MISSIONARY BAPTIST CHURCH




                                  Isl P. Michael Jung
                                  P. MICHAEL JUNG
                                  State Bar No. 11054600
                                  KEVIN J. MAGUIRE
                                  State Bar No. 12827900
                                  KIMBERLY H. MURPHY
                                  State Bar No. 24075619

                                  STRASBURGER & PRICE, LLP
                                  901 Main Street, Suite 4400
                                  Dallas, Texas 75202-3794
                                  214.651.4300
                                  214.651.4330 (Fascimile)
                                  michael.jung@strasburger.com
                                  kevin.maguire@stras burger .com
                                  kim.murphy@strasburger.com

                                  SAMUEL J. LOUIS
                                  State Bar No. 12588040
                                  STRASBURGER & PRICE, LLP
                                  909 Fannin Street, Suite 2300
                                  Houston, TX 77010
                                  713.951.5604
                                  832.397.3503 (Facsimile)
                                  sam.louis@strasburger.com


                                  ATTORNEYS FOR APPELLEE
                                  THE HOUSTON HOUSING
                                  AUTHORITY




JOINT MOTION TO DISMISS APPEALS- Page 4
7294329. l/SP/33383/0104/102815